Citation Nr: 1309094	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  07-27 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1996 to December 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which denied service connection for posttraumatic stress disorder (PTSD) and denied entitlement to TDIU.  

In October 2010, the Board granted service connection for PTSD and remanded the TDIU claim.  The Board deferred its adjudication of the TDIU question pending the assignment of a disability evaluation for the service-connected PTSD.  

In January 2012, the Appeals Management Center (AMC) assigned a 50 percent evaluation from August 23, 2006, a 100 percent evaluation from January 8, 2007, under 38 C.F.R. § 4.30, and a 50 percent evaluation from April 1, 2007.  Therefore, because the Veteran was granted the full benefits he sought, and has not filed a notice of disagreement regarding the assigned effective date or rating, her claim regarding PTSD is no longer on appeal.  

In July 2012, the Veteran submitted additional evidence along with a waiver of consideration of such evidence by the agency of original jurisdiction (AOJ). 
 

FINDING OF FACT

The Veteran's service-connected disabilities do not preclude her from securing and following a substantially gainful occupation consistent with her education and occupational background.



CONCLUSION OF LAW

The criteria for an award of TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  The VCAA also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In July 2006, the RO sent the Veteran a letter notifying her that to be entitled to TDIU the evidence must show that she was unable to secure and follow a substantially gainful occupation because of her service-connected disabilities.  The letter further informed her of the threshold rating requirements of 38 C.F.R. § 4.16(a) and of the requirements for entitlement to TDIU on an extra-schedular basis.  The letter also advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on her behalf, as well as of the evidence that she was responsible for providing to VA, to include relevant records not held by any Federal agency.  The letter also included the notice elements required by Dingess, supra, for how VA determines disability ratings and effective dates.  

Regarding the duty to assist, the Board finds that the requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied.  The evidence includes VA examination reports, VA outpatient treatment records, employment records, and lay statements from the Veteran and her family.  In this regard, the Board notes that a negative response was received from one of the Veteran's employers and that the Veteran was notified of that response via the July 2007 statement of the case and afforded an opportunity to submit any relevant employment records in her possession.  Thus, the Board finds that all available evidence pertaining to the issue currently before the Board has been obtained.

Further, the Veteran has been afforded multiple VA examinations for the specific purpose of determining whether her service-connected disabilities make her unemployable.  As noted below, the Board finds that the VA examinations are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and her representative, and reflects that the examiners conducted a full examination of the Veteran, which included information necessary to apply the pertinent criteria.  The Board is satisfied that the examination reports of record, along with the VA treatment records and lay statements of record, provide the Board with an assessment of the Veteran's disability picture as it relates to her employability.  Thus, the Board has properly assisted the Veteran by affording her an adequate VA examination.

II.  Analysis

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2012).  A veteran is eligible for a rating of TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more)).  38 C.F.R. § 4.16(a).  

In determining whether a veteran is indeed unemployable, consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2012).  Further, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  Indeed, a high rating in and of itself is a recognition that the service-connected impairment makes it difficult to obtain and keep employment.  Rather, the relevant inquiry is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Here, the Veteran's service connected disabilities include (1) PTSD, evaluated as 50 percent disabling from August 23, 2006, 100 percent disabling from January 8, 2007, and 50 percent disabling from April 1, 2007; (2) excessive daytime somnolence with delayed sleep phase syndrome, evaluated as 30 percent disabling; and (3) hirsutism with pseudofolliculitis barbae, evaluated as 10 percent disabling from December 20, 1999, and 30 percent disabling from September 28, 2007.  Her combined disability evaluation is 70 percent from August 23, 2006.  Thus, the Veteran meets the threshold rating requirements necessary to establish entitlement to a TDIU.  See 38 C.F.R. § 4.16(a).  The question then becomes whether she is unable to secure or follow a substantially gainful occupation as the result of her service-connected disabilities.  

According to the VA Adjudication and Procedural Manual (M21-1), "substantially gainful employment is defined as employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  M21-1 MR Part IV, Subpart II, Chapter 2, Section F, Topic 24, c (2012).  This definition "suggests a living wage."  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991). 

"Substantially gainful employment" is considered "work that involves doing significant productive physical or mental duties and is done for pay or profit" even if the work "is done on a part-time basis or if a claimant is paid less, or is given less responsibility than when the same claimant worked before."  In other words a "substantially gainful occupation" is "one that provides annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income" prior to when he was last employed.  Faust v. West, 13 Vet. App. 342, 356 (2000) (citing analogous SSA regulations) (internal citations omitted). 

Marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  The Board takes judicial notice that this amount was $11,484 (for one person under the age 65) in 2011.  See U.S. Department of Commerce, Bureau of the Census, Poverty Thresholds, http://www.census.gov/hhes/www/poverty/data/threshld/; see also Smith v. Derwinski, 1 Vet. App. 235, 238 (1991) (judicial notice may be appropriate for facts that are "not subject to reasonable dispute"). 

Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  "Marginal employment, for example, as a self-employed farmer or other person, while employed in his or her own business, or at odd jobs or while employed at less than half the usual remuneration will not be considered incompatible with a determination of unemployability, if the restriction, as to securing or retaining better employment, is due to disability."  38 C.F.R. § 4.17(a); see also Moyer v. Derwinski, 2 Vet. App. 289, 295 (1992) (applying the definition of "marginal employment" in § 4.17(a), which concerns pension claims, to TDIU compensation claim). 

An "ability to work only a few hours a day or only sporadically," such as maintaining part-time self-employment as a counselor and tutor, is not to be considered an "ability to engage in substantially gainful employment."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

The Board notes that the relevant evidence of record includes statements from the Veteran and her mother, several VA examination reports, and VA outpatient treatment reports from the Fort Meade, South Dakota VAMC, the Hot Springs, South Dakota VAMC, and the Rapid City, South Dakota VA Clinic.  Also of record are inpatient treatment records from the Cincinnati, Ohio VAMC.

A June 2004 VA neurological examination report shows that the Veteran was working part time as a waitress.  She worked 16 hours per week.  She was also going to school.  She continued to have problems with drowsiness and fell asleep during class once an hour.  The Veteran indicated that she did not fall asleep if she was up and moving around.  She reportedly had worked as a certified nursing aide in 2004.  She had no problem doing the work, as the stimulation kept her awake, but she nodded off when trying to complete documentation.  She quit, fearing she would be fired otherwise.  Her current employer was sympathetic to her condition.  (The Board notes that while this record falls outside the appeal period, it provides insight into the Veteran's ability to pursue substantially gainful employment, and is instructive for that purpose.)

An August 2006 VA treatment record indicates that the Veteran was discharged from a VA domiciliary where she received treatment for substance abuse.

In correspondence dated in August 2006, the Veteran claimed entitlement to TDIU.  At that time, she was living with her parents.  She stated that she "tried to maintain steady income, but it's been impossible."  She further stated that "employers don't have time to work around my disability."  

In September 2006, the Veteran filed a VA Form 21-8940.  She indicated that she was self-employed doing embroidery for 10-15 hours per week.  She had previously worked as a bartender at Trea from September 2004 to February 2005, and at Harley's from April 2004 to September 2004.  Prior to that time, the Veteran was employed as a certified nursing assistant at Bella Vista from January 2004 to February 2004.  The RO requested information from all three companies relating to the Veteran's employment.  A response from Trea indicates that she worked six hours per week and quit in March 2005.  A response from Bella Vista indicates that she worked 37.50 hours per week, but did not indicate the reason for termination.  A response received from Harley's indicates that the business had changed ownership and/or closed.

In an attached statement, the Veteran described how she became anxious whenever she had to leave her bedroom.  She stated that she sometimes "got stuck" in her room and could not leave.

An October 2006 VA treatment record shows that the Veteran was assigned a GAF score of 58.  The clinician noted that her PTSD symptoms were "disabling at times."  Later that month, the Veteran expressed a desire to start her own business doing appliqué work, and stated that she was working with a Vocational Rehabilitation counselor to get into a school that would provide her with additional training in this area. 

In a correspondence dated in November 2006, the Veteran stated that she enjoyed her work at Bella Vista, but was reprimanded several times for her inability to keep up with the workload.  This situation reportedly caused problems for other employees who had to help her.  She wrote:  "The experience was demoralizing and a severe blow to my self-esteem."  The Veteran stated that the people at Harley's were "horribly overwhelming" and that she had problems facing them.  She left Harley's to work at Trea, "a much calmer place with far fewer people", but had the same problem.  

A November 2006 VA narcolepsy examination report shows that the Veteran had problems with daytime sleepiness.  She would frequently doze off once or twice a day for 5-10 minutes whenever she was sitting down.

From January 8, 2007 to February 23, 2007, the Veteran received inpatient treatment for PTSD.  Upon admission, she stated that she had turned into a "computer nerd" and had been digitizing patterns for embroidery.  She had been self-employed, but stopped in January 2006 because her life was "going backwards."  She was diagnosed with PTSD, depressive disorder not otherwise specified, and alcohol and crystal meth dependence, entering full remission.  Prior to her discharge, it was noted that the PTSD and depressive disorder were in remission. 

An April 2007 VA outpatient treatment record shows that the Veteran was living with her parents.  She was working with Vocational Rehabilitation and hoped to return to school in the summer.  She reported having an occasional drink.  It was noted in June 2007 that she was not working.

In July 2007, the Veteran reported that she was sharing a house apartment with another person.  She earned money by cooking and cleaning for other occupants.  

In May 2008, the Veteran's therapist encouraged her to "find some type of part-time job or volunteer work" since she would not be attending school over the summer.

A June 2008 VA PTSD examination report shows that the Veteran gave a history of approximately 10 different jobs since discharge, including housekeeper, diet technician, waitress, and bartender.  Her longest job was as a diet technician for one year.  She last worked in May 2006.  She reportedly had trouble leaving the house at times and usually quit a job as opposed to being fired.  She had quit college earlier that year due to erratic attendance.  The examiner assigned a GAF score of 50.  He determined that there was occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to signs and symptoms of PTSD.  He noted that the Veteran's PTSD symptoms were not severe enough to require continuous medication.

In a correspondence dated in July 2008, the Veteran stated that she had tried to carry a full-time load of classes, but that it was "horribly overwhelming."  She indicated that she would be attending school in Texas on a part-time basis in the fall.

VA treatment records indicate that the Veteran moved back to South Dakota in January 2010.  She had attended school in Texas, but started drinking again and did not continue with therapy.  In July 2010, she stated that she was attending school.  In December 2010, she stated that was "extremely difficult" to leave her home due to increased anxiety.  She was more irritable and depressed.  She reportedly had been developing software, teaching quilting, and preparing uniforms for dressmakers.  In January 2011, she stated that she was not interested in ongoing individual therapy other than receiving medication management.

In September 2011, the Veteran reported that she was "becoming more and more housebound."  She made "midnight runs" to Wal-Mart to purchase supplies, and  her family brought her food.  She was working by embroidering name badges and ranks for service uniforms.

In October 2011, she reported that she had cut back significantly on her drinking.  She indicated that she was "somewhat reclusive" at times.

In July 2012, the Veteran submitted a second VA Form 21-8940.  She indicated that she had worked part-time for Quilt Connection as a software developer from September 2010 to January 2011.  She had worked part time for Angelique's (her mother's business) since June 2007, and had worked part time as a stocker for Pier 1 Imports since November 2011.  She stated that she had earned $6,274 in the past 12 months.  

In an attached correspondence, the Veteran stated that she had last worked full time in March 2006.  She wrote:  "I am not sure when I became unable to work regularly . . . I have worked what I can."

September 2012 VA Disability Benefits Questionnaire (DBQ)s show that neither the Veteran's service-connected skin conditions nor her service-connected sleep disorder impact her ability to work.  The examiners noted that she was currently working out of her home ironing uniforms for airmen at the nearby base.

A September 2012 VA PTSD DBQ shows that the Veteran had decided not to return to school.  She had reportedly worked as a waitress in Texas, but quit after two weeks because of interpersonal difficulties.  She become "extremely annoyed" with coworkers to the point where she was having violent thoughts.  She was currently living in her parents' rental house.  She paid the utilities and part of the mortgage payment, but hoped to contribute more as her mother had recently sold her sewing shop.  She went out as needed for groceries, movies, and work supplies.  However, there were many days when she felt "stuck" at home.  The examiner wrote:  "Despite repeated efforts, I was unable to get her to attribute the 'stuckness' to depression, PTSD, or combination."  The examiner noted that the Veteran's work history since 2008 was "somewhat sketchy."  She had worked four hours per week at Pier 1 Imports since November 2011.  She had worked intermittently since 2007 for a sewing shop that brought work to her.  The Veteran indicated that she was depressed in August 2012.  During that time she missed "a couple weeks of work" at Pier 1, and the sewing shop stopped bringing her work "for awhile" because she kept getting behind.  She indicated that she had a fixed schedule at Pier 1, and worked at her own pace doing sewing work.  

The examiner diagnosed PTSD and major depressive disorder.  The examiner concluded that there was clinically significant occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner indicated that it was not possible to differentiate which portion of the Veteran's occupational and social impairment was attributable to each psychiatric diagnosis.  He noted that the symptoms of PTSD and depression overlap.  The examiner concluded that the Veteran's biggest dysfunction is social isolation, noting that she was "close to being housebound."  She preferred to stay in the safe cocoon of her home and had periods where she left home only with tremendous effort or not at all.  However, he opined that the Veteran was capable of obtaining and maintaining competitive employment.  He indicated that she could do telephone sales or work involving a computer from home.  He noted that she currently had two part-time jobs that were not very demanding.  The examiner noted that the Veteran's capacity for obtaining and maintaining work "would be much improved" if she continued with psychiatric treatment.  He cited a "clear pattern" of improvement and gave several examples from the Veteran's VA mental health records.

The Board finds that the evidence does not establish that the Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities.  The record shows that the Veteran has worked intermittently on at least a part-time basis during much of the claim period and is currently working two part-time jobs.  Her representative has argued that her employment does not result in substantial income.  See February 2013 Post-Remand Brief.  The Veteran's recent employment, despite the little income provided, does not in and of itself preclude a finding of unemployability.  Indeed, the records show that the Veteran has had difficulty maintaining employment.  However, the 50 percent PTSD rating is itself recognition that the impairment makes it difficult to obtain and keep employment; the question at hand is whether the Veteran is capable of performing the physical and mental acts required for employment, not whether she can find employment.  See Van Hoose, 4 Vet. App. at 363. 

To this end, the medical evidence of record does not contain a finding that the Veteran is unemployable.  The September 2012 VA examiners found that the Veteran's service-connected PTSD, daytime somnolence, and skin conditions have no functional impact on her ability to work.  Indeed, the September 2012 VA PTSD examiner found that the Veteran is currently capable of obtaining and maintaining employment.  He noted that her two part-time jobs "are not very demanding," and determined that she was also capable of telephone sales or work involving a computer from home.  In so finding, this examiner acknowledged the Veteran's PTSD and symptoms and excessive daytime somnolence.  Moreover, the PTSD examiner indicated that the Veteran's capacity to obtain and maintain employment would be even greater if she continued with therapy.

The Veteran is competent to attest to factual matters of which she has first-hand knowledge, including problems she has encountered at work as a result of her service-connected PTSD and narcolepsy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Moreover, the Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 Vet. App. 1331, 1335 (Fed. Cir. 2006).  Nevertheless, the Board must still weigh the Veteran's lay statements against the objective evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, it is significant that the Veteran has not gone so far as to actually state that she is unable to work due to one or more of her service-connected disabilities.  On the contrary, she maintains that she has never been fired.  Thus, her representative's contention that "the Veteran has stated that she has not worked due to her service connected disabilities, since 2006" (see February 2013 Post-Remand Brief at 1) is inaccurate.  

There is no doubt that the Veteran is limited in the types of jobs she can perform as a result of her service-connected disabilities, but the weight of the competent evidence is against a finding that her service-connected disabilities preclude all forms of gainful employment.

The Board is mindful that the Veteran received inpatient treatment for her PTSD for eight weeks in 2007.  However, the question of entitlement to TDIU during this time period is rendered moot by reason of the award of a temporary total rating under 38 C.F.R. § 4.30.  

For the foregoing reasons, the Board finds that entitlement to a TDIU rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to TDIU is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


